In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1607V
                                        UNPUBLISHED


    FRANK BURKE,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: July 8, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On July 23, 2021, Frank Burke filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) resulting from
the adverse effects of influenza (flu) vaccination he received on September 29, 2019.
Petition at 1-2. Petitioner further alleges the vaccination was administered within the
United States, his vaccine-related injuries have lasted more than six months, and neither
he, nor any other party, has ever received compensation in the form of an award or
settlement of his vaccine-related injuries. Petition at 2-3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 8, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1. It
is Respondent’s position that Petitioner “has satisfied the criteria set forth in the Vaccine
Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”), which
afford petitioner a presumption of causation if the onset of GBS occurs between three
and forty-two days after a seasonal flu vaccination, and there is no apparent alternative
cause.” Id. at 9. Respondent further agrees that “the records show that [P]etitioner timely
filed this case, received the flu vaccine in the United States, and satisfied the statutory
severity requirement by suffering GBS which resulted in inpatient hospitalization and
surgical intervention (tracheostomy). Therefore, based on the case record as it now
stands, [P]etitioner has satisfied all legal prerequisites for compensation under the Act.”
Id. (citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2